MEMORANDUM ***
Moroni Enrique Aguilar-Schumann, a native and citizen of Panama and lawful permanent resident of the United States, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his motion to terminate proceedings and finding him removable because he participated in alien smuggling. We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law. Altamirano v. Gonzales, 427 F.3d 586, 591 (9th Cir.2005). We deny the petition for review.
Contrary to Aguilar-Schumann’s contention, the BIA properly determined that his actions constitute alien smuggling as defined in 8 U.S.C. § 1182(a)(6)(E)©. According to the 1-213, Aguilar-Schumann stated that he knew his uncle lacked legal documentation to enter the United States, yet attempted to drive him across the border. Thus, Aguilar-Schumann “provided some form of affirmative assistance to the illegally entering alien.” Altamirano, 427 F.3d at 592.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.